Case: 1:18-cv-00395-MWM-SKB Doc #: 60 Filed: 07/08/20 Page: 1 of 2 PAGEID #: 902

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
BRANDON BOWIE, : Case No. 1:18-cv-395
Plaintiff, : Judge Matthew W. McFarland

Vv.

HAMILTON COUNTY JUVENILE
COURT, et al.,

Defendants.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 51)
AND DENYING PLAINTIFF'S SECOND MOTION TO ASSIGN CASE BACK TO
JUDGE BARRETT (Doc. 57.)

 

This case is before the Court on Plaintiff's Objection (Doc. 54) to Magistrate Judge
Stephanie K. Bowman's Report and Recommendation (Doc. 51). The Magistrate Judge
recommends that Defendants’ Motion for Judgment on the Pleadings (Doc. 40) be
granted and this matter be closed. Plaintiff filed an Objection (Doc. 54), to which the
Defendants filed a Response (Doc. 56), making this matter ripe for the Court's review.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has made a
de novo review of the record in this case. Upon said review, the Court finds that
Plaintiff's Objection (Doc. 54) is not well-taken and is accordingly OVERRULED. The
Court hereby ADOPTS the Report and Recommendation (Doc. 51) in its entirety.
Defendants’ Motion for Judgment on the Pleadings (Doc. 40) is therefore GRANTED

and this matter is hereby closed on the docket of this Court.
Case: 1:18-cv-00395-MWM-SKB Doc #: 60 Filed: 07/08/20 Page: 2 of 2 PAGEID #: 903

Additionally, Plaintiff's second Motion to Assign Case Back to Judge Barrett
(Doc. 57) is DENIED since this issue has already been ruled on by Chief Judge Marbley.
(See Doc. 55.)

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

JUDGE MATTHEW W. McFARLAND

 
